Opinion issued November 8, 2012




                                    In The
                            Court of Appeals
                                   For The
                        First District of Texas

                            NO. 01-09-00526-CR
                                  ____________

                DAMION DAMONE WILLIAMS, Appellant

                                       V.

                     THE STATE OF TEXAS, Appellee


                   On Appeal from the 228th District Court
                            Harris County, Texas
                      Trial Court Cause No. 1110589A


                        MEMORANDUM OPINION

     Appellant, Damion Damone Williams, appeals the trial court’s denial of his

application for a writ of habeas corpus. See TEX. R. APP. P. 31. Appellant’s
counsel has filed a motion to withdraw and an Anders brief.             See Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396 (1967).

      We grant counsel’s motion to withdraw and dismiss the appeal for want of

jurisdiction.

                                       Background

      In 2007, appellant pleaded guilty, without an agreed recommendation, to the

first-degree felony offense of aggravated robbery.1         The trial court deferred

adjudication and placed appellant on community supervision for five years.

      In 2009, the State moved to adjudicate, alleging that appellant had violated

the terms of his community supervision by: (1) failing to report, (2) failing to

maintain employment, (3) failing to pay court costs, and (4) failing to participate in

certain supervision programs. Appellant, who was represented by retained counsel,

pleaded “true” to these allegations.

      On March 5, 2009, the trial court found the allegations true, found appellant

guilty, and assessed punishment at confinement for eight years. The trial court

entered an affirmative finding on the use or exhibition of a deadly weapon, namely,

a firearm.

      On April 4, 2009, appellant filed a motion to reconsider, challenging some,

but not all, of the alleged violations. The trial court denied the motion.
1
      See TEX. PENAL CODE ANN. § 29.03 (West 2011).
                                           2
      On April 23, 2009, appellant filed an application for a writ of habeas corpus.

Appellant stated, without further discussion, that he “object[ed] to the legal validity

of the conviction for which community supervision was imposed” and that he

sought relief from “unreasonable conditions of community supervision.”            The

substance of the application, however, focused entirely on challenging the

sufficiency of the evidence supporting the revocation. Specifically, appellant

asserted that he had not “knowingly or intentionally” violated the terms of

community supervision, and he asserted that he had complied, or had attempted to

comply, with the terms. Finally, appellant complained that the punishment assessed,

that of confinement for eight years, is “excessive and unreasonable.”

      On May 13, 2009, the trial court denied habeas relief. On June 4, 2009,

appellant filed a notice of appeal. See TEX. R. APP. P. 31.

      Appellant’s appointed counsel on appeal has filed a motion to withdraw,

along with a brief stating that the record presents no reversible error and that

therefore the appeal is frivolous. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400.

The brief reflects that counsel delivered a copy of the brief to appellant and advised

appellant of his right to file a pro se response. See In re Schulman, 252 S.W.3d
403, 408 (Tex. Crim. App. 2008). Appellant has not filed a pro se response. The

State waived its opportunity to file a brief.


                                            3
                                    Jurisdiction

      Generally, when this Court receives an Anders brief from an appellant’s

appointed counsel, we conduct a review of the entire record to determine whether

the appeal is frivolous. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Schulman,
252 S.W.3d at 408. Here, however, we do not undertake the usual Anders analysis

because our review reflects that we lack jurisdiction over the appeal.

      Appellant appeals the denial of his application for a writ of habeas corpus,

which he filed under Code of Criminal Procedure article 11.072. See TEX. CODE

CRIM. PROC. ANN. art. 11.072 (West 2005).           Article 11.072 “establishes the

procedures for an application for a writ of habeas corpus in a felony or

misdemeanor case in which the applicant seeks relief from an order or a judgment

of conviction ordering community supervision.” Id. art. 11.072, § 1.

      An application under this article must be filed with the clerk of the court in

which community supervision was imposed. Id. art. 11.072, § 2(a). “At the time

the application is filed, the applicant must be, or have been, on community

supervision, and the application must challenge the legal validity of: (1) the

conviction for which or order in which community supervision was imposed or (2)

the conditions of community supervision.” Id. art. 11.072, §.2(b). The legislature

“intended Article 11.072 to provide the exclusive means by which the district courts


                                          4
may exercise their original habeas jurisdiction . . . in cases involving an individual

who is either serving a term of community supervision or who has completed a term

of community supervision.” Ex parte Villanueva, 252 S.W.3d 391, 397 (Tex. Crim.

App. 2008) (emphasis added).

        The statute provides that, “[i]f the application is denied in whole or part, the

applicant may appeal under Article 44.02 and Rule 31, Texas Rules of Appellate

Procedure.”2 TEX. CODE CRIM. PROC. ANN. art. 11.072, § 8 (emphasis added); see

Arreola v. State, 207 S.W.3d 387, 390 (Tex. App.—Houston [1st Dist.] 2006, no

pet).

        “[T]he jurisdiction of a court to consider an application for writ of habeas

corpus is determined at the time the application is filed.” Kniatt v. State, 206
S.W.3d 657, 663 (Tex. Crim. App. 2006). The record before us reflects that

appellant filed his application in the trial court after the trial court had adjudicated

him guilty of a felony offense. “After an adjudication of guilt, all proceedings,

including assessment of punishment, pronouncement of sentence, granting of

community supervision, and defendant’s appeal continue as if the adjudication of



2
        Article 44.02 provides that “[a] defendant in any criminal action has the right of
        appeal under the rules” thereinafter prescribed, with certain conditions. TEX. CODE
        CRIM. PROC. ANN. art. 44.02 (West 2006). Rule of Appellate Procedure 31 governs
        the procedure in an appeal from a habeas corpus proceeding in a criminal case.
        TEX. R. APP. P. 31.
                                             5
guilt had not been deferred.” TEX. CODE CRIM. PROC. ANN. art. 42.12, § 5(b) (West

2006).

      Article 11.07 is the “exclusive” means to challenge a felony conviction

imposing a penalty other than death, as here. TEX. CODE. CRIM. PROC. ANN. art.

11.07, § 5 (West Supp. 2012) (providing that “[a]fter conviction, the procedure

outlined in this Act shall be exclusive and any other proceeding shall be void and of

no force and effect in discharging the prisoner”); Keene v. Court of Appeals for

Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995). An application for a

writ of habeas corpus filed after a felony defendant has been adjudged guilty and

sentenced to a term of confinement is properly filed with the trial court, but “must

be made returnable” to the Court of Criminal Appeals. See TEX. CODE. CRIM.

PROC. ANN. art. 11.07, §.3(a). In an article 11.07 writ proceeding, the trial court

does not grant or deny relief; rather, the trial court makes findings of fact and

transmits those findings to the Court of Criminal Appeals. Id. art. 11.07, § 3(d).

The Court of Criminal Appeals then determines whether to grant relief. See id. art.

11.07, § 5. Because the jurisdiction of the Court of Criminal Appeals over such

writs is exclusive, there is no role for a court of appeals. See Ater v. Eighth Court of

Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991); In re Briscoe, 230 S.W.3d
196, 196 (Tex. App.—Houston [14th Dist.] 2006, orig. proceeding).


                                           6
      Because appellant brought his application after the trial court had adjudicated

him guilty of a felony offense, this Court does not have jurisdiction to review the

trial court’s ruling on the application. See TEX. CODE. CRIM. PROC. ANN. art. 11.07,

§ 5; Ater, 802 S.W.2d at 243; In re McAfee, 53 S.W.3d 715, 717 (Tex. App.—

Houston [1st Dist.] 2001, orig. proceeding).

      Accordingly, we grant counsel’s motion to withdraw and dismiss the appeal

for want of jurisdiction.3   Attorney Dionne S. Press must immediately send the

notice required by Texas Rule of Appellate Procedure 6.5(c) and file a copy of that

notice with the Clerk of this Court. See TEX. R. APP. P. 6.5(c).

                                   PER CURIAM

Panel consists of Justices Jennings, Higley, and Sharp.

Do not publish. TEX. R. APP. P. 47.2(b).




3
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See In re Schulman, 252 S.W.3d 403, 411 (Tex. Crim. App.
      2008); Stephens v. State, 35 S.W.3d 770, 771–72 (Tex. App.—Houston [1st Dist.]
      2000, no pet.).
                                           7